DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-18, and 20-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 7 and 14 requires “switching a switching element, in response to a signal from a pulse generator, to draw all of the high current electrical discharge from between the pair of electrodes of the igniter through the switching element” and “a switching element configured to: switch, in response to a signal from a pulse generator, to draw all of the high current electrical discharge from between the pair of electrodes of the igniter through the switching element”.  The specification as originally filed fails to describe or disclose the switching element draw[ing] “all of the high current electrical discharge from between the pair of electrodes of the igniter through the switching element”. On the contrary, the specification discloses at most a switching element (166; fig 9) drawing current electrical discharge from between the pair of electrodes (152; fig 9) of the igniter through the switching element (166). Additionally, fig 5 of the specifications discloses current pulses within a pair of electrodes of the igniter with a minimum current value is (is being different from zero as disclosed in lines 1-12 in page 19). Therefore, the feature where a switching element to draw all of the high current electrical discharge is not disclosed nor suggested in the specifications. This is a new matter rejection.
Claims 8-13, 15-18, and 20-27 are rejected by their dependency on claims 7 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plotnikov US 7121270 B1

    PNG
    media_image1.png
    292
    586
    media_image1.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RENAN LUQUE/Primary Examiner, Art Unit 2844